
	

114 HR 1633 : DHS Paid Administrative Leave Accountability Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1633
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide for certain improvements relating to the tracking and reporting of employees of the
			 Department of Homeland Security placed on administrative leave, or any
			 other type of paid non-duty status without charge to leave, for personnel
			 matters, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Paid Administrative Leave Accountability Act of 2015. 2.Department of Homeland Security improved internal tracking and reporting of administrative leave for personnel matters (a)In generalTitle I of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101 et seq.) is amended by adding at the end the following new section:
				
					104.Internal tracking and reporting of administrative leave for personnel matters
 (a)Internal reportingNot later than 90 days after the date of the enactment of the DHS Paid Administrative Leave Accountability Act of 2015, and quarterly thereafter, the head of each component of the Department shall submit to the Chief Human Capital Officer of the Department—
 (1)the number of employees of the component who had been on administrative leave, or any other type of paid non-duty status without charge to leave, for personnel matters for a period of 6 consecutive months or longer as of the last day of the period covered by the report;
 (2)the total cost to the component associated with such administrative leave and such paid non-duty status (including salary and benefits) for the period covered by the report; and
 (3)the average duration that employees are placed on administrative leave, or any other type of paid non-duty status without charge to leave, for personnel matters for a period of 6 consecutive months or longer, as of the last day of the period covered by the report for the component.
 (b)CHCO trackingThe Chief Human Capital Officer shall— (1)maintain records of the number of employees of the Department who are placed on administrative leave or paid non-duty status without charge to leave for personnel matters and the costs (including salary and benefits) associated with such leave or non-duty status; and
 (2)in consultation with the head of each of the components of the Department, determine any appropriate actions to be taken by the Department to resolve any personnel matter objectively, appropriately, and expeditiously or to reduce the use of administrative leave and paid non-duty status without charge to leave in addressing any personnel matter.
 (c)Personnel matters definedIn this section, the term personnel matters means, with respect to an employee, any personnel investigation (including any investigation into misconduct and any national security or suitability investigation), any criminal matter, or any adverse action proposed or taken by the Department, including any action under chapter 75 of title 5, United States Code.
 (d)Leverage of existing systemsIn carrying out this section, the Secretary is encouraged to leverage systems and operations in use on the date of enactment of the DHS Paid Administrative Leave Accountability Act of 2015 to implement the requirements of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 103 the following new item:
				
					
						Sec. 104. Internal tracking and reporting of administrative leave for personnel matters..
 3.Department of Homeland Security policy relating to employees on administrative leaveBy not later than 90 days after the date of the enactment of this Act, the Chief Human Capital Officer of the Department of Homeland Security shall develop and implement a Department-wide policy in accordance with existing Federal guidance specifically related to the use of administrative leave, or any other type of paid non-duty status without charge to leave, for personnel matters. Such policy shall include the responsibilities of the components of the Department for reporting information relating to such administrative leave and such paid non-duty status to the Chief Human Capital Officer, as required under section 104(a) of the Homeland Security Act of 2002 (Public Law 107–296), as added by section 2. Such policy shall provide guidance on expediting the resolution of a personnel matter for which an employee has been on administrative leave or any other type of paid non-duty status without charge to leave for a period of 6 consecutive months or longer in an objective and appropriate manner.
		4.Reports to Congress on Department of Homeland Security employees on administrative leave for
			 personnel matters
 (a)Quarterly reportsNot later than 30 days after the last day of each calendar quarter of 2016, 2017, and 2018, the Chief Human Capital Officer of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the number of Department employees on administrative leave, and any other type of paid non-duty status without charge to leave, for personnel matters for a period of 6 consecutive months or longer as of the last day of the quarter covered by the report. Each such report shall include—
 (1)the costs to the Department associated with the placement of such employees on administrative leave or such paid non-duty status (including salary and benefits) for the period covered by the report; and
 (2)a description of any actions taken by the Department to resolve any personnel matter for which an employee has been placed on administrative leave or paid non-duty status without charge to leave.
 (b)Personnel mattersIn this section, the term personnel matters has the meaning given such term in section 104(c) of the Homeland Security Act of 2002 (Public Law 107–296), as added by section 2.
			
	Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk
